Citation Nr: 1013897	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-37 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether clear and unmistakable error exists in a 
September 1968 rating decision awarding service connection 
for residuals of a gunshot wound to the left shoulder and 
throat, assigning an initial disability rating of 30 percent 
for moderately severe dysphonia with destruction of the left 
vocal cord and disfiguration of the right vocal cord.

2.  Entitlement to an effective date earlier than July 14, 
2005, for the assignment of a 60 percent rating for 
moderately severe dysphonia with destruction of the left 
vocal cord and disfiguration of the right vocal cord.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to 
January 1968.  

The matter of an earlier effective date comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the RO in Chicago, Illinois, which 
granted an increased rating of 60 percent for moderately 
severe dysphonia with destruction of the left vocal cord and 
disfiguration of the right vocal cord, effective July 14, 
2005.  The matter of whether clear and unmistakable error 
exists in a September 1968 rating decision arises from a July 
2006 rating decision.

The appellant testified before the undersigned at a September 
2009 hearing at the RO.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  The appellant was informed of the September 1968 rating 
decision and provided with notice of his appellate rights in 
October 1968.

2.  The appellant did not respond within one year to the 
October 1968 notification.

3.  The correct facts were before the RO at the time of the 
September 1968 rating decision.

4.  The RO correctly applied statutory and regulatory 
provisions extant in September 1968.

5.  The appellant was provided notice of a January 1971 
rating decisions and his appellate rights; he did not 
respond.

6.  The appellant's next claim for an increased rating 
following the January 1971 was received on July 14, 2005.

7.  The appellant's service-connected moderately severe 
dysphonia with destruction of the left vocal cord and 
disfiguration of the right vocal cord has been manifested by 
a constant inability to speak above a whisper since more than 
one year prior to his July 14, 2005, increased rating claim.  


CONCLUSIONS OF LAW

1.  The September 1968 rating decision which assigned an 
initial disability rating of 30 percent for moderately severe 
dysphonia with destruction of the left vocal cord and 
disfiguration of the right vocal cord is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  The September 1968 rating decision that assigned an 
initial disability rating of 30 percent for moderately severe 
dysphonia with destruction of the left vocal cord and 
disfiguration of the right vocal cord did not contain CUE.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.105 (2009).

3.  The January 1971 rating decision is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

4.  The criteria for an earlier effective date for the 
evaluation of 60 percent for moderately severe dysphonia with 
destruction of the left vocal cord and disfiguration of the 
right vocal cord, prior to July 14, 2005, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.97, 
Diagnostic Code 6519 (1968, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

A clear and unmistakable error (CUE) claim must be based on 
the record and law that existed at the time of the prior 
adjudication in question, and the VCAA is not applicable.  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an earlier 
effective date for his moderately severe dysphonia with 
destruction of the left vocal cord and disfiguration of the 
right vocal cord.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The effective date arises from an increased rating claim.  
The U.S. Court of Appeals for Veterans Claims (Court) held 
that to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet.App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The appellant was given notice of the second and third 
Quartuccio elements in a September 2005 letter.  This letter 
erroneously provided first element notice appropriate to 
service connection claims.  The increased rating was granted 
in the January 2006 rating decision on appeal.  An April 2006 
letter provided notice adequate under Vazquez-Flores for the 
first Quartuccio element and renewed notice of the second and 
third elements as well.  Although this letter was not sent 
prior to initial adjudication of the appellant's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in April 2006, he was provided an 
opportunity to respond with additional argument and evidence 
and the claim was readjudicated and a statement of the case 
was provided to the appellant in October 2007.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Quartuccio are met and that the VA has 
discharged its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  Private 
medical records from a prior claim for service connection 
have also been considered.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in 2006.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The appellant has agreed with the 
characterization of the findings in the examination report.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2006 VA examination report addresses the criteria 
for increased ratings.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Clear and Unmistakable Error

The appellant's primary contention is that his condition was 
the same in 1968 as it is now.  He submitted a November 2006 
Notice of Disagreement and testified before the undersigned 
to the effect that he never received notice that he could 
appeal the 1968 rating decision and that he would have done 
so.  Thus, a retroactive award should be granted.

The Board finds that the September 1968 RO decision is final.  
While the appellant has testified that he did not receive any 
such notice, the Board is mindful that the appellant 
testified about the contents of a single letter he received 
over forty years before.  The claims file does not support 
the appellant's contention that the RO failed to notify him 
of either the decision or of his appellate rights.  Rather, 
the claims file reflects that in October 1968 the RO sent the 
appellant such notification consisting of VA Form 20-822 
control document and award letter and VA Form 21-6782 
original disability compensation, which were mailed to the 
appellant's address that was then of record.  The control 
document and award letter indicated that a copy of VA Form 
21-6782, which advised him of his appellate rights, was sent.  
There is no indication in the record that this letter was 
returned as undeliverable.  Absent clear and convincing 
evidence to the contrary, public officials, including postal 
personnel, are presumed to have discharged their duty.  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Moreover, 
a mere statement by the appellant of "non- receipt," by 
itself, does not constitute "clear evidence to the 
contrary" to rebut the presumption of regularity of 
administrative notice.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  The Board finds that the preponderance of the 
evidence is against a finding that the appellant was not 
notified of the September 1968 rating decision and his 
appellate rights in October 1968.  There is no evidence that 
the appellant responded within one year to the October 1968 
notice of the rating decision.  Thus, the September 1968 
decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. § 3.104 (2009).  The decision is only subject to 
collateral attack based on demonstrated CUE.  

Generally, once an effective date has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of clear and unmistakable error (CUE).  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  While VA had 
permitted "free-standing" earlier effective date claims in 
the past, the Rudd holding foreclosed the appellant's claim.  
As a result, the Board cannot consider the effective date or 
disability rating de novo.

The 1968 rating decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
offered a three-pronged test to determine whether CUE was 
present in a prior final determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error . . . .  If a 
claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a clear 
and unmistakable error claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Evidence that was not of record at the time of the decision 
can not be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

The appellant and his representative contend that the 
September 1968 rating decision was clearly erroneous on the 
basis of an August 1968 VA examination report.  The 
examination report states that the appellant was not able to 
speak above a hoarse whisper.  Under Diagnostic Code (DC) 
6519, aphonia, a 60 percent rating was warranted for a 
constant inability to speak above a whisper.  See 38 C.F.R. 
§ 4.97 (1968).  The appellant was instead rated under DC 
6517-6518 for chronic laryngitis, receiving a maximum rating 
of 30 percent for marked hoarseness.  

The Board notes that the May 2009 VA Form 646 submitted by 
the appellant's representative makes extensive argument that 
the appellant should receive consideration due to combat 
veterans.  The appellant is not a combat veteran, having been 
shot by a civilian while on authorized leave in the U.S.  

The appellant's contentions regarding the record are 
incomplete.  The appellant underwent evaluation prior to his 
disability retirement from the military in 1968.  A September 
1967 medical evaluation board was convened to consider the 
appellant's case.  The appellant had been shot in the throat 
with a fracture of the larynx and destruction of the left 
vocal cord in April 1967.  He was initially treated at a 
private hospital, where a laryngeal stent and tracheostomy 
tube were placed.  The appellant was transferred to the Great 
Lakes Naval Hospital in May 1967.  The stent and tube were 
removed in June.  In July, the appellant was evaluated under 
general anesthesia and a dilatation was performed.  
Remarkably good healing of the left cord was found, though 
the structure was not normal.  The appellant also underwent 
another surgery to remove the bullet.  The appellant was 
found ready for discharge from the hospital.  The medical 
board evaluation describes the larynx as "serviceable," but 
not sufficient for performance of unrestricted duty.  The 
appellant was recommended for separation.

A November 1967 physical evaluation board reviewed his case.  
A November 1967 memorandum from the Chief of Otolaryngology 
was submitted.  The chief indicated that the appellant had 
undergone considerable laryngeal trauma and reconstruction, 
resulting in total distortion of one vocal cord.  His voice 
was far better than one would normally expect under the 
circumstances.  The chief indicated that there would be 
little if any change in his voice quality.  The appellant was 
recommended for separation, which occurred in February 1968.  
The board completed an entry into the appellant's health 
record recommending that he be rated 30 percent disabling 
under DC 6517-6516, for chronic laryngitis with marked 
hoarseness.  

The Board finds that the clear and unmistakable error has not 
occurred.  While the appellant is correct that an August 1968 
VA examination report states that he cannot speak above a 
hoarse whisper, the appellant's service treatment records 
show that his voice was "serviceable," while recommending a 
rating based on marked hoarseness, not the inability to speak 
above a whisper.  The RO weighed this evidence and found the 
appropriate rating to be 30 percent.  As the RO had evidence 
both for and against the finding of an inability to speak 
above a whisper, the appellant's argument amounts to a 
disagreement with how the RO weighed the evidence.  Such 
disagreement does not meet the standards of CUE.  See Fugo, 
supra.  The Board will deny the motion for revision of the 
September 1968 rating decision based on CUE.  See 38 C.F.R. 
§ 3.105, supra.  

III. Earlier Effective Date

The appellant's earlier effective date and CUE arguments were 
limited to the September 1968 rating decision.  The Board has 
also reviewed the file for other pending, unadjudicated 
claims.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  

In light of the aforementioned law and regulations, the 
essential questions before the Board are (1) when was the 
date the claim for an increased evaluation for the 
appellant's service-connected moderately severe dysphonia 
with destruction of the left vocal cord and disfiguration of 
the right vocal cord filed and (2) when was it factually 
ascertainable that a 60 percent evaluation for moderately 
severe dysphonia with destruction of the left vocal cord and 
disfiguration of the right vocal cord was warranted?

The Board's review of the file shows that the appellant 
initiated an increased rating claim in September 1970.  The 
appellant underwent a surgical revision of his cervical scar 
in August 1970.  The appellant submitted a September 1970 
request to "re-open" his benefits for his "voice 
condition" on the basis of that treatment.  The RO obtained 
a summary of treatment from the Great Lakes Naval Hospital.  
While the treatment in question was surgical revision of the 
cervical scar, the appellant's filing is broad enough to 
encompass his vocal cord impairment.  An October 1970 VA Form 
21-6789 confirmed the prior rating, indicating that a 
convalescent rating was not warranted.  A December 1970 VA 
examination was conducted to evaluate the scar residuals.  A 
January 1971 VA Form 21-6789 confirmed the prior rating 
following a VA examination to determine the current level of 
severity of his disability.  The record reflects that the 
appellant was sent a January 1971 letter informing him that 
his disability evaluation would not be changed and that, if 
he wished, he could initiate an appeal by filing a Notice of 
Disagreement within one year of the date of the letter.  The 
Board notes that, while there is no notice of the October 
1970 VA Form 21-6789 confirming the rating, a subsequent 
adjudication of a claim will extinguish identical, prior 
"pending" claims to the same benefit.  See, e.g., Williams 
v. Peake, 521 F.3d 1348, 1349-50 (Fed. Cir. 2008).  The 
claims file contains no response from the appellant within 
one year of the January 1971 rating decision.  Thus, the 
Board finds that the appellant was informed of the January 
1971 rating decision and of his appellate rights.  The Board 
concludes that the January 1971 rating decision is final and 
concludes that the September 1970 claim for an increased 
rating is no longer pending.  

The appellant's next communication regarding his disability 
rating was a July 14, 2005, claim for an increased rating.  
Similarly, the RO did not revisit the rating until the 2005 
claim was received.  The Board finds therefore, that the date 
of claim for an increased rating is July 14, 2005.  

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  The provisions of 38 C.F.R. § 3.157 only apply 
once a formal claim for compensation or pension has been 
allowed or compensation disallowed because the disability is 
not compensable.  VA records do not give rise to a claim 
under the provisions of 38 C.F.R. § 3.157 since actual 
treatment is not shown after the 1971 decision but before the 
July 14, 2005, claim.

The appellant filed a claim on July 14, 2005, which led to 
the grant of a 60 percent rating in this claim.  The RO 
assigned an effective date as of that date.  The RO was, 
however, of the opinion that the prior rating decisions were 
final.  Since the effective date is based on the later of the 
date of claim or the date entitlement arose, the remaining 
question for an earlier effective date is whether entitlement 
arose to a 60 percent rating prior to July 14, 2005, up to 
one year prior to the date of claim.  See Hazan, supra.  

As discussed in the CUE section above, the appellant's vocal 
cord impairment is rated under DC 6519 for aphonia.  See 
38 C.F.R. § 4.97.  The Board notes that revisions to 
38 C.F.R. § 4.97 have been made in the intervening years, but 
the changes to DCs 6515 through 6520 were for the sake of 
clarification and do not change the substance of the ratings 
criteria.  Cf. 38 C.F.R. § 4.97 (1968) and 38 C.F.R. § 4.97 
(2009).

As discussed above, an August 1968 VA examination report 
states that the appellant was not able to speak above a 
hoarse whisper.  

The appellant underwent a surgical revision of the scar on 
his neck on August 13, 1970, at the Great Lakes Naval 
Hospital.  His postoperative course was benign.  He was 
discharged on August 17.  There is no discussion of his 
powers of speech.

The appellant was seen for a VA examination in December 1970 
to evaluate his surgical residuals.  During the examination, 
the appellant reported no change in his general condition 
following the surgery, but that "his voice is weaker, if 
anything."  An ear, nose and throat evaluation indicated 
that the appellant continued to have dysphonia.  No 
description of the quality of his voice was made.  No VA 
treatment records have been associated with the file from the 
period 1970 and 2005.  

The appellant had submitted private medical records during a 
prior claim for service connection.  An August 2002 note from 
a Dr. Blackman indicated that the appellant had chronic 
hoarseness from a vocal cord injury.  A September 2004 note 
indicates that the appellant complained of epigastric pain.  
He stated that the pain came on during his work as a 
firefighter when he ran into a burning building.  The 
appellant questioned whether he should continue working as a 
firefighter.  

The RO granted the 60 percent rating on the basis of a 
January 2006 VA examination report.  At the examination, the 
appellant reported that his speaking ability had remained 
constant since his separation from service.  The appellant 
reported that he speaks in a barely audible whisper on a 
continuous daily basis.  He spoke in such a whisper during 
the examination.  

The appellant testified before the undersigned that his 
ability to speak has not changed since his initial treatment 
in 1967.  He contends that he has always been limited to a 
whisper and that the 60 percent he receives now should have 
been his original rating.  With respect to the appellant's 
contentions that he has experienced a constant inability to 
speak above a whisper since service, the Board observes that 
lay testimony is competent to establish the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 
(1994) (a veteran is competent to give evidence about what he 
experiences).  

The Board finds that the appellant has had an inability to 
speak above a whisper since service.  The appellant is 
clearly competent to report his difficulties speaking.  There 
is little medical evidence of record on the point.  The 
August 1968 VA examination report indicates that the 
appellant cannot speak above a hoarse whisper.  The August 
1970 surgical notes do not address the question.  The 
December 1970 VA examination report mentions dysphonia, but 
does not provide sufficient detail to apply the ratings 
criteria.  The appellant's private medical records mention 
chronic hoarseness in 2002.  Similarly, the appellant's self-
reported work as a firefighter seems inconsistent with an 
inability to speak above a whisper.  The 2005 VA examination 
report indicates that he cannot speak above a whisper.  The 
appellant's service treatment records show that the damage to 
his vocal cords was quite extensive and substantial 
disability is consistent with that damage.  Resolving 
reasonable doubt in favor of the appellant, the Board finds 
that the evidence that the appellant had an inability to 
speak above a whisper since service is at least in equipoise.  
Thus, the criteria for a 60 percent rating were met under DC 
6519 long before July 14, 2005.  In so finding, however, the 
Board also finds that entitlement arose more than one year 
before the date of claim, July 14, 2005.  See Harper, supra.  
The Board concludes that the appellant is not entitled to an 
effective date of prior to July 14, 2005, for the assignment 
of a 60 percent rating for his moderately severe dysphonia 
with destruction of the left vocal cord and disfiguration of 
the right vocal cord disability.  See 38 C.F.R. § 3.400; see 
also Harper, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Clear and unmistakable error does not exist in a September 
1968 rating decision assigning an initial disability rating 
of 30 percent for moderately severe dysphonia with 
destruction of the left vocal cord and disfiguration of the 
right vocal cord.

Entitlement to an effective date prior to July 14, 2005, for 
the assignment of a 60 percent rating for moderately severe 
dysphonia with destruction of the left vocal cord and 
disfiguration of the right vocal cord is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


